DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 02 September 2022 has been entered; claims 1, 8, 11, 16-20, 62-67, and 70 remain pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 September has been entered.
 
Response to Arguments
As indicated in the Advisory Action mailed on 23 September 2022, the rejections of the claims over McGrow and Jones have been withdrawn in light of the claim amendments filed on 02 September 2022, which have now been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruth et al. (U.S. Patent Publication # 2005/0194323), hereinafter, “Ruth”.
With respect to claims 1 and 16-20, Ruth discloses a method of treating wastewater comprising particles (Abstract; Paragraph [0015]) with a coagulant embodied as epi-DMA or polyDADMAC (Paragraph [0023]), and a cationic flocculant (Paragraph [0024]), which can be administered to the wastewater as a blend (“coagulant-flocculant mixture”) (Paragraphs [0029, 0030]), followed by separation of particles from the aqueous medium via settling, filtration, or centrifugation (Paragraphs [0022-0024]), and the separation can comprise dissolved air flotation, decanter, or settling tank, as well as more than one of these separators (Paragraphs [0031-0032, 0035]).
The Examiner acknowledges that one of ordinary skill in the art would have to select the option of blending epi-DMA or polyDADMAC without optional alum and with blending with the flocculant (Paragraphs [0023, 0024]); however, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” a coagulant of polymeric epi-DMA or polyDADMAC with flocculant as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  
Ruth is silent with respect to additional ingredients in the blend, which is considered to meet the limitations “a coagulant-flocculant mixture consisting of”.
With respect to claim 8, Ruth discloses a cationic polyacrylamide flocculant (Paragraph [0024]; as a polymer of DADMAC and acrylamide).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ruth et al. (U.S. Patent Publication # 20050194323) in view of Roark et al. (U.S. Patent # 4661263), hereinafter, “Ruth” and “Roark”.
With respect to claim 11, Ruth renders obvious the limitations of claim 1, but is silent with respect to a powder form of the coagulant flocculant mixture. 
Roark discloses powdered coagulant and flocculant (Column 5, lines 4-8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the form of the coagulant flocculant blend of Ruth with the powder form as taught by Roark because Roark teaches that if these additives are used in solid form, granular and powder forms were conventional and known at the time of effective filing of the instant invention.

Claims 62-67 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Ruth et al. (U.S. Patent Publication # 20050194323) in view of Haase et al. (U.S. Patent Publication # 2003/0209499), hereinafter, “Ruth”.
With respect to claims 62-67 and 70, Ruth discloses the method of claim 62 as discussed above in the rejection of claim 1, with either a nonionic flocculating or cationic polyacrylamide (Paragraph [0024]), but is silent with respect to the liquid carrier.
Haase discloses addition of a blend of coagulant and flocculant blend to wastewater (Abstract; Paragraph [0080]; claim 1), wherein coagulant and flocculant are formulated as aqueous solutions (“liquid water carrier”) (Paragraphs [0097-0107]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the formulation of the blend of Ruth with water as a liquid carrier as taught by Haase, because Ruth discloses that organic and inorganic solids are removed from wastewater following addition of a flocculant and coagulant blend and flotation or centrifugation (Abstract; Paragraph [0015, 0021, 0032, 0035]), just as the organic and inorganic particles are treated with a blend of coagulant and flocculant in the method of Haase (Paragraphs [0019, 0020, 0028]). The ordinary artisan would have been motivated to look to the art of treating similar wastewater to determine how to formulate the coagulant/flocculant blend of Ruth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	04 November 2022